Name: Commission Regulation (EC) NoÃ 2038/2005 of 14 December 2005 laying down rules for the management and distribution of textile quotas established for the year 2006 under Council Regulation (EC) NoÃ 517/94
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 15.12.2005 EN Official Journal of the European Union L 328/27 COMMISSION REGULATION (EC) No 2038/2005 of 14 December 2005 laying down rules for the management and distribution of textile quotas established for the year 2006 under Council Regulation (EC) No 517/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EC) No 517/94 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under that Regulation it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for management of the quotas established for 2006 should be adopted before the quota year begins so that the continuity of trade flows is not affected unduly. (4) The measures adopted in previous years, such as those in Commission Regulation (EC) No 2171/2004 of 17 December 2004 laying down rules for the management and distribution of textile quotas established for the year 2005 under Council Regulation (EC) No 517/94 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2006. (5) In order to satisfy the greatest possible number of operators it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method. (6) To guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2006 equivalent to the quantity which they imported in 2005. (7) To achieve optimum use of the quantities, an operator who has used up at least one half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) For the sake of sound administration, import authorisations should be valid for nine months from the date of issue but only until the end of the year at the latest. Member States should issue licences only after being notified by the Commission that quantities are available and only if an operator can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to importers' applications, to extend by three months and up to 31 March 2007 licences of which at least one half has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 The purpose of this Regulation is to lay down rules on the management of quantitative quotas for imports of certain textile products set out in Annexes IIIB and IV to Regulation (EC) No 517/94 for the year 2006. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States' notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2006, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import licences granted to them for 2005. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2005 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Any importer who has already used up 50 % or more of the amount allocated to him under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10 a.m. on 4 January 2006, notify the Commission of the amounts covered by requests for import authorisations. The time fixed in the first subparagraph shall be understood as Brussels time. 2. The competent national authorities shall issue authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EC) No 517/94 that quantities are available for importation. They shall issue authorisations only if an operator: (a) proves the existence of a contract relating to the provision of the goods and, (b) certifies in writing that, in respect of the categories and countries concerned: (i) he has not already been allocated an authorisation under this Regulation, or (ii) he has been allocated an authorisation under this Regulation but has used up at least 50 % of it. 3. Import authorisations shall be valid for nine months from the date of issue, but until 31 December 2006 at the latest. The competent national authorities may, however, at the importer's request, grant a three-month extension for authorisations which are at least 50 % used up at the time of the request. Such extension shall in no circumstances expire later than 31 March 2007. Article 5 This Regulation shall enter into force on 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 931/2005 (OJ L 162, 23.6.2005, p. 37). (2) OJ L 371, 18.12.2004, p. 20. ANNEX I Maximum amounts referred to in Articles 2 and 3 Country concerned Category Unit Maximum amount North Korea 1 Kilograms 10 000 2 Kilograms 10 000 3 Kilograms 10 000 4 Pieces 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 12 Pairs 10 000 13 Pieces 10 000 14 Pieces 10 000 15 Pieces 10 000 16 Pieces 10 000 17 Pieces 10 000 18 Kilograms 10 000 19 Pieces 10 000 20 Kilograms 10 000 21 Pieces 10 000 24 Pieces 10 000 26 Pieces 10 000 27 Pieces 10 000 28 Pieces 10 000 29 Pieces 10 000 31 Pieces 10 000 36 Kilograms 10 000 37 Kilograms 10 000 39 Kilograms 10 000 59 Kilograms 10 000 61 Kilograms 10 000 68 Kilograms 10 000 69 Pieces 10 000 70 Pieces 10 000 73 Pieces 10 000 74 Pieces 10 000 75 Pieces 10 000 76 Kilograms 10 000 77 Kilograms 5 000 78 Kilograms 5 000 83 Kilograms 10 000 87 Kilograms 10 000 109 Kilograms 10 000 117 Kilograms 10 000 118 Kilograms 10 000 142 Kilograms 10 000 151A Kilograms 10 000 151B Kilograms 10 000 161 Kilograms 10 000 Republic of Montenegro, Kosovo (1) 1 Kilograms 20 000 2 Kilograms 20 000 2a Kilograms 10 000 3 Kilograms 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 15 Pieces 10 000 16 Pieces 10 000 67 Kilograms 10 000 (1) As defined by the United Nations Security Council Resolution 1244 of 10 June 1999. ANNEX II List of licensing offices referred to in Article 4 1. Belgium Federale Overheidsdienst Economie Algemene Directie Economisch Potentieel Dienst Vergunningen Leuvenseweg 44 B-1040 Brussel Tel. (32-2) 548 64 69 Fax (32-2) 548 65 70 Service public fÃ ©dÃ ©ral Ã conomie Direction gÃ ©nÃ ©rale du potentiel Ã ©conomique Service des licences Rue de Louvain 44 B-1000 Bruxelles TÃ ©l. (32 2) 548 64 69 Fax (32 2) 548 65 70 2. Cyprus Ministry of Commerce, Industry and Tourism Trade Department 6 Andrea Araouzou Str. CY-1421 Nicosia Tel.: (357-2) 867100 Fax: (357-2) 375120 3. Czech Republic Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Tel: (420-2) 24 90 71 11 Fax: (420-2) 24 21 21 33 4. Denmark Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Tel.: (45) 35 46 64 30 Fax: (45) 35 46 64 01 5. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter Str. 29 35 D-65760 Eschborn Tel.: (49 61 96) 9 08-0 Fax: (49 61 96) 9 42 26 6. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  & Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  & Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30) 210 328 60 31-5 Ã ¦Ã ±Ã ¾: (30) 210 328 60 94 7. Spain Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana no 162 E-28046 Madrid Tel.: (34 91) 349 38 17, 349 37 48 Fax: (34 91) 563 18 23, 349 38 31 8. Estonia Majandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Estonia Tel.: (372) 6256 400 Fax: (372) 6313 660 9. France MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des entreprises Service des industries manufacturiÃ ¨res et de la poste (SIMAP) Bureau «Textile-Importations » Le Bervil, 12 rue Villiot F-75572 Paris Cedex 12 TÃ ©l. (33-1) 53 44 96 60 Fax (33-1) 53 44 91 81 10. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal H-1024 Budapest Margit krt. 85. PostafiÃ ³k: 1537 Budapest, Pf. 345. Tel: (36-1) 336 73 00 Fax: (36-1) 336 73 02 11. Ireland Department of Enterprise, Trade and Employment Internal Market Kildare Street Dublin 2 Ireland Tel.: (353-1) 631 21 21 Fax: (353-1) 631 28 26 12. Italy Ministero del Commercio con l'estero Direzione generale per la Politica commerciale e per la gestione del regime degli scambi DIV. III Viale America, 341 I-00144 Roma Tel. (39 6) 59 64 75 17, 59 93 22 02/22 15 Fax (39 6) 59 93 22 35/22 63 Telex (39 6) 59 64 75 31 13. Latvia Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga tel: (371) 701 30 06 fax: (371) 728 08 82 14. Lithuania Lietuvos Respublikos Ã «kio ministerija Gedimino pr. 38/2 LT-01104 Vilnius Tel.: (370) 5 262 87 50; (370) 5 261 94 88 faksas (370) 5 262 39 74 15. Luxembourg MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l. (352) 47 82 371 Fax (352) 46 61 38 16. Malta Ministry of Finance and Economic Affairs Trade Services Directorate, Commerce Division Lascaris Valletta CMR02 Malta tel: 00 356 21 246 800 fax: 00 356 21 251 515 17. Netherlands Belastingdienst/Douane Centrale dienst voor in- en uitvoer Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Tel. (31-50) 523 91 11 Fax (31-50) 523 22 10 18. Poland Ministerstwo Gospodarki Pl. Trzech KrzyÃ ¼y 3/5 00-950 Warszawa tel.: 0048/22/693 55 53 fax: 0048/22/693 40 21 19. Portugal MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega PT-1149-060 LISBOA Tel.: (351-1) 218 814 263 Fax: (351-1) 218 814 261 E-mail: dsl@dgaiec.min-financas.pt 20. Slovakia Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava SlovenskÃ ¡ republika Tel.: 00 421 2 48 54 20 21/00 421 2 48 54 71 19 Fax: 00 421 2 43 42 39 19 21. Slovenia Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Center za TARIC in kvote Spodnji PlavÃ ¾ 6c SI-4270 Jesenice Tel. (386-4) 297 44 70 Faks (386-4) 297 44 72 E-poÃ ¡ta: taric.cuje@gov.si 22. United Kingdom Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham TS23 2NF United Kingdom Tel.: (44-1642) 36 43 33/36 43 34 Fax: (44-1642) 53 35 57 23. Austria Bundesministerium fÃ ¼r Wirtschaft und Arbeit Aussenwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Tel.: (43 1) 71100-0 Fax: (43 1) 71100-8386 24. Sweden National Board of Trade (Kommerskollegium) Box 6803 S-113 86 Stockholm Tel (46 8) 690 48 00 Fax (46 8) 30 67 59 25. Finland Tullihallitus Erottajankatu 2 FIN-00101 Helsinki Tel.: (358-9) 61 41 Fax: (358-20) 492 28 52